
	

114 S3041 IS: Muhammad Ali Voluntary Service Act
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3041
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2016
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To repeal the Military Selective Service Act. 
	
	
		1.Short title
 This Act may be cited as the Muhammad Ali Voluntary Service Act.
		2.Repeal of Military Selective Service Act
 (a)In generalThe Military Selective Service Act (50 U.S.C. 3801 et seq.) is repealed. (b)Transfers in connection with repealNotwithstanding the proviso in section 10(a)(4) of the Military Selective Service Act (50 U.S.C. 3809(a)(4)), the Office of Selective Service Records shall not be reestablished after the repeal of the Military Selective Service Act. Not later than 180 days after the date of the enactment of this Act, the assets, contracts, property, and records held by the Selective Service System, and the unexpended balances of any appropriations available to the Selective Service System, shall be transferred to the Administrator of General Services. The Director of the Office of Personnel Management shall assist officers and employees of the Selective Service System to transfer to other positions in the executive branch.
 (c)Effect on existing sanctionsNotwithstanding any other provision of law, a person may not be denied a right, privilege, benefit, or employment position under Federal law on the grounds that the person failed to present himself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. 3802) before the repeal of that Act by subsection (a).
			
